             Case 6:20-cv-00255-ADA Document 1 Filed 03/31/20 Page 1 of 13



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                     §
   BRAZOS LICENSING AND                            §       CIVIL ACTION NO. 6:20-cv-255
   DEVELOPMENT,                                    §
                                                   §          JURY TRIAL DEMANDED
             Plaintiff,                            §
                                                   §
   v.                                              §
                                                   §
   ZTE CORPORATION, ZTE (USA)                      §
   INC., AND ZTE (TX), INC.                        §
                                                   §
             Defendants.                           §

                               ORIGINAL COMPLAINT FOR PATENT
                                       INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”

or “Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Defendants ZTE Corporation, ZTE (USA), Inc. and ZTE (TX), Inc. (collectively “ZTE” or

“Defendants”) and alleges:

                                       NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                              THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Ave, Ste 6, Waco, TX 76701.

        3.       On information and belief, Defendant Zhongxing Telecommunications

Equipment (abbreviated as “ZTE”) Corporation is a Chinese corporation that does business in

Texas, directly or through intermediaries, with a principal place of business at ZTE Plaza, Keji

Road South, Hi-Tech Industrial Park, Nanshan District, Shenzhen China.



                                                       1
            Case 6:20-cv-00255-ADA Document 1 Filed 03/31/20 Page 2 of 13



       4.         On information and belief, Defendant ZTE (USA) Inc. is a New Jersey

corporation that does business in Texas, directly or through intermediaries, with a principal place

of business in business in Richardson, Texas.

       5.         On information and belief, Defendant ZTE (TX) Inc. is a Texas corporation that

does business in Texas, directly or through intermediaries, with a principal place of business in

business in Austin, Texas.

       6.         All of the Defendants operate under and identify with the trade name “ZTE.”

Each of the Defendants may be referred to individually as a “ZTE Defendant” and, collectively,

Defendants may be referred to below as “ZTE” or as the “ZTE Defendants.”

                                  JURISDICTION AND VENUE
       7.         This is an action for patent infringement which arises under the Patent Laws of

the United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       8.         This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       9.         This Court has specific and general personal jurisdiction over each ZTE

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each ZTE

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each ZTE Defendant would not offend

traditional notions of fair play and substantial justice because ZTE has established minimum

contacts with the forum. For example, on information and belief, ZTE Defendants have

committed acts of infringement in this judicial district, by among other things, selling and

offering for sale products that infringe the asserted patent, directly or through intermediaries, as

alleged herein.



                                                       2
               Case 6:20-cv-00255-ADA Document 1 Filed 03/31/20 Page 3 of 13



         10.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b). The ZTE Defendants have committed acts of infringement and have places of

businesses in this District and/or are foreign entities for purpose of §1391. As non-limiting

examples, ZTE (TX) has maintained a place of business at 7000 N MO-PAC EXPRESSWAY

200 AUSTIN, TX 7873; and, ZTE (USA) has maintained a place of business at 6500 River Place

Blvd., Austin, TX 78730. ZTE Corporation also describes a “research-and-development center

in Austin, Texas.”1

                              COUNT ONE - INFRINGEMENT OF
                                 U.S. PATENT NO. 7,203,505

         11.      Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

         12.      On April 10, 2007, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,203,505 (“the ’505 Patent”), entitled “MESSAGE TRANSFER

FROM A SOURCE DEVICE VIA A MOBILE TERMINAL DEVICE TO A THIRD DEVICE.”

A true and correct copy of the ’505 Patent is attached as Exhibit A to this Complaint.

         13.      Brazos is the owner of all rights, title, and interest in and to the ’505 Patent,

including the right to assert all causes of action arising under the ’505 Patent and the right to any

remedies for the infringement of the ’505 Patent.

         14.      ZTE makes, uses, sells, offers for sale, imports, and/or distributes, in the United

States, communication devices, including hotspots and phones (collectively, the “Accused

Products”).




1
    https://res-www.zte.com.cn/mediares/magazine/publication/tech_en/pdf/201009.pdf
                                                   3
             Case 6:20-cv-00255-ADA Document 1 Filed 03/31/20 Page 4 of 13



       15.      The Accused Products include hotspots, including the ZTE Z915 and ZTE

SyncUP DRIVE and mobile devices sold in the such as ZTE Axon 10 Pro, ZTE Blade 10.

       16.      ZTE sells mobile device in the U.S. such as ZTE Axon 10 Pro, ZTE Blade 10




https://www.zteusa.com/products/all-phones

       17.      T-Mobile sells its Sonic 2.0 mobile hotspot devices manufactured by ZTE, i.e.,

ZTE Z915.




                                                    4
             Case 6:20-cv-00255-ADA Document 1 Filed 03/31/20 Page 5 of 13




https://www.zteusa.com/tmobile-hotspot-z915.html




Source: https://www.t-mobile.com/support/devices/mobile-internet/t-mobile-sonic-20-mobile-
hotspot-lte/software-versions-andamp-updates-t-mobile-sonic-20-mobile-hotspot-lte

       18.      ZTE also manufactures the SyncUP DRIVE.




                                                   5
             Case 6:20-cv-00255-ADA Document 1 Filed 03/31/20 Page 6 of 13




https://www.zteusa.com/products/m2m/syncup-drive

       19.       By using SyncUP DRIVE, a user can convert a car into a hotspot. Using this

feature, users can stream, call, and text on up to five devices (i.e. transmit data to be

synchronized).




https://www.t-mobile.com/offers/syncup




                                                       6
             Case 6:20-cv-00255-ADA Document 1 Filed 03/31/20 Page 7 of 13



       20.      ZTE mobile devices and mobile hotspots provide a feature to synchronize data

between two ZTE devices.

       21.      Two devices (i.e., the first terminal device and the second remotely connected

terminal device) can send data to one another to synchronize the data on both devices.

       22.      ZTE mobile devices and/or a computer can send an SMS/MMS message using

ZTE Mobile hotspot (i.e., an intermediate device).




Source: https://www.t-mobile.com/support/devices/mobile-internet/t-mobile-sonic-20-mobile-
   hotspot-lte/messaging-smsmms-t-mobile-sonic-20-mobile-hotspot-lte#send_messages

       23.      ZTE mobile devices and/or a computer connected with the ZTE mobile hotspot

can send an SMS/MMS message (i.e., the data to be synchronized) using ZTE Mobile hotspot.




                                                     7
             Case 6:20-cv-00255-ADA Document 1 Filed 03/31/20 Page 8 of 13




https://www.t-mobile.com/support/devices/mobile-internet/t-mobile-sonic-20-mobile-hotspot-
         lte/messaging-smsmms-t-mobile-sonic-20-mobile-hotspot-lte#send_messages

       24.      ZTE mobile hotspot acts as an intermediate device and ZTE mobile devices act

as the first terminal and the second terminal devices.

       25.      ZTE mobile devices and/or a computer connected with the ZTE mobile hotspot

can send an SMS/MMS message (i.e., the data to be synchronized) using ZTE Mobile hotspot.

       26.      Data or SMS can be transmitted through a computer or a ZTE mobile device (i.e.

the first terminal device) using Hotspot Admin Application or opening http://mobile.hotspot/ on

a browser. The SMS is then sent through the ZTE hotspot device.




                                                     8
                Case 6:20-cv-00255-ADA Document 1 Filed 03/31/20 Page 9 of 13




https://www.t-mobile.com/support/devices/mobile-internet/t-mobile-sonic-20-mobile-hotspot-
lte/messaging-smsmms-t-mobile-sonic-20-mobile-hotspot-lte#send_messages

          27.      The mobile device or a computer may connect with the mobile hotspot device

using a short-range connection such as Wi-Fi. ZTE mobile hotspot is enabled with wi-fi

technology to provide hotspots to other devices and hence connect with a computer or a mobile

device.

          28.      ZTE mobile devices and/or a computer connected with the ZTE mobile hotspot

can send an SMS/MMS message (i.e., the data to be synchronized) using ZTE Mobile hotspot.


          29.      The data to be transmitted (here, an SMS) can be transmitted through a computer

or a ZTE mobile device (i.e. the first terminal device) using Hotspot Admin Application or

opening http://mobile.hotspot/ on a browser. The data (i.e., an SMS) is then sent through the

ZTE hotspot device (i.e., the intermediate terminal device).




                                                       9
          Case 6:20-cv-00255-ADA Document 1 Filed 03/31/20 Page 10 of 13




https://www.t-mobile.com/support/devices/mobile-internet/t-mobile-sonic-20-mobile-hotspot-
lte/messaging-smsmms-t-mobile-sonic-20-mobile-hotspot-lte#send_messages

       30.     The SMS is sent from the mobile hotspot device (i.e., the intermediate device) to

the recipient specified in the SMS number field of the SMS (i.e., the second terminal device).




https://www.t-mobile.com/support/devices/mobile-internet/t-mobile-sonic-20-mobile-hotspot-
lte/messaging-smsmms-t-mobile-sonic-20-mobile-hotspot-lte#send_messages

       31.     In view of preceding paragraphs, each and every element of at least claim 1 of the

’505 Patent is found in the Accused Products.

       32.     ZTE has and continues to directly infringe at least one claim of the ’505 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       33.     ZTE has received notice and actual or constructive knowledge of the ’505 Patent

since at least the date of service of this Complaint.


                                                        10
          Case 6:20-cv-00255-ADA Document 1 Filed 03/31/20 Page 11 of 13



       34.     Since at least the date of service of this Complaint, through its actions, ZTE has

actively induced product makers, distributors, retailers, and/or end users of the Accused Products

to infringe the ’505 Patent throughout the United States, including within this judicial district,

by, among other things, advertising and promoting the use of the Accused Products in various

websites, including providing and disseminating product descriptions, operating manuals, and

other instructions on how to implement and configure the Accused Products. Examples of such

advertising, promoting, and/or instructing include the documents at:

   •   https://www.zteusa.com/products/all-phones
   •   https://www.amazon.com/T-Mobile-Sonic-Mobile-Hotspot-Black/dp/B006C29NZI
   •   https://www.t-mobile.com/support/devices/mobile-internet/t-mobile-sonic-20-mobile-
       hotspot-lte/software-versions-andamp-updates-t-mobile-sonic-20-mobile-hotspot-lte
   •   https://www.t-mobile.com/support/devices/mobile-internet/t-mobile-sonic-20-mobile-
       hotspot-lte/messaging-smsmms-t-mobile-sonic-20-mobile-hotspot-lte#send_messages
   •   https://www.zteusa.com/products/m2m/syncup-drive
   •   https://www.t-mobile.com/offers/syncup
       35.     Since at least the date of service of this Complaint, through its actions, ZTE has

contributed to the infringement of the ’505 Patent by having others sell, offer for sale, or use the

Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’505 Patent. The Accused Products are

especially made or adapted for infringing the ’505 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain

functionality which is material to at least one claim of the ’505 Patent.

                                            JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                   REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:




                                                      11
          Case 6:20-cv-00255-ADA Document 1 Filed 03/31/20 Page 12 of 13



       (A) Enter judgment that ZTE infringes one or more claims of the ’505 Patent literally

and/or under the doctrine of equivalents;

       (B) Enter judgment that ZTE has induced infringement and continues to induce

infringement of one or more claims of the ’505 Patent;

       (C) Enter judgment that ZTE has contributed to and continues to contribute to the

infringement of one or more claims of the ’505 Patent;

       (D) Award Brazos damages, to be paid by ZTE in an amount adequate to compensate

Brazos for such damages, together with pre-judgment and post-judgment interest for the

infringement by ZTE of the ’505 Patent through the date such judgment is entered in accordance

with 35 U.S.C. §284, and increase such award by up to three times the amount found or assessed

in accordance with 35 U.S.C. §284;

       (E) Declare this case exceptional pursuant to 35 U.S.C. §285; and

       (F) Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




Dated: March 31, 2020                          Respectfully submitted,

                                              /s/ James L. Etheridge

                                              James L. Etheridge
                                              Texas State Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas State Bar No. 24036997
                                              Travis L. Richins
                                              Texas State Bar No. 24061296
                                              ETHERIDGE LAW GROUP, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, Texas 76092
                                              Telephone: (817) 470-7249
                                              Facsimile: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                                     12
Case 6:20-cv-00255-ADA Document 1 Filed 03/31/20 Page 13 of 13



                           Ryan@EtheridgeLaw.com
                           Travis@EtheridgeLaw.com


                           COUNSEL FOR PLAINTIFF




                                 13
